Citation Nr: 0715783	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).

A June 2005 Board decision denied entitlement to service 
connection for a left knee disorder.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  Consequent to a September 2006 Order 
granting a September 2006 Joint Motion for Remand (Joint 
Motion), the veteran's appeal was remanded to the Board.  

A letter was sent to the veteran and his attorney on April 4, 
2007, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in April 2007 
enclosing a statement by the veteran's private physician; the 
90 day letter response form was received later in April 2007.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In McLendon v. Nicholson, the Court determined that the types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low".  Id. at 83.

In pertinent part, the September 2006 Joint Motion found that 
VA had not satisfied its duty to assist the veteran.  Citing 
McLendon, the Joint Motion concluded that since a preexisting 
left knee disorder was noted on service entrance, a left knee 
disorder was currently diagnosed, and a nexus opinion 
regarding same was of record, the "low" threshold necessary 
to refer the issue for a VA examination had been satisfied.  
See id.  Although McLendon was not decided until after the 
Board's June 2005 decision, a VA examination is necessary, 
and as such, remand is required.

To that end, the veteran, through his attorney, submitted a 
March 2007 private medical opinion with regard to the issue 
on appeal, and stated in the attached correspondence that a 
VA examination was unnecessary because the required 
affirmative nexus opinion had already been obtained.  The 
Board disagrees.  

Initially, the March 2007 private opinion states both that 
the veteran likely did not have a preexisting left knee 
injury, as it would have been difficult for him to complete 
basic training and/or the remainder of his military service, 
and also that the veteran's reported 1953 fall and consequent 
left knee injury would "have aggravated a pre-existing 
condition and would precipitate degenerative arthritis."  
That the private physician gives opinions based on two 
contradictory premises, that the veteran both did have and 
did not have a preexisting left knee disorder, suggests that 
his opinions are speculative.  So that a sufficiently 
probative medical opinion may be obtained, a medical opinion, 
in conjunction with a VA examination, must be conducted.  The 
Court has also held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran must be afforded a VA 
joints examination to determine the 
etiology of any left knee disorder found.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  

Following a review of the service and 
postservice medical records, including the 
March 2007 private opinion, the October 
1951 preinduction examination, and the 
December 1953 service separation 
examination, the VA examiner must state 
whether the veteran's current left knee 
disorder is the direct result of an 
incident in military service, the result 
of inservice aggravation of a preexisting 
left knee disorder, or neither of these.  


A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resorting to speculation, it must 
be so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with. If 
any deficiencies are found, the RO must 
implement corrective procedures at once.

5.  When the above development has been 
completed, the issue of entitlement to 
service connection for a left knee 
disorder must be readjudicated.  If the 
issue on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the veteran and 
his attorney.  After the veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

